TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00026-CV


In re Johnny Ray Valchar




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Johnny Ray Valchar filed a petition for writ of mandamus, complaining of
the trial court clerk's inaction with relation to a document he filed seeking declaratory judgment. 
See Tex. R. App. P. 52.8.  Having reviewed the petition and the document filed in the trial court, we
deny the petition for writ of mandamus.

					__________________________________________
					David Puryear, Justice

Before Justices Puryear, Henson and Goodwin
Filed:   February 14, 2012